              Case 8:19-bk-10832-CED         Doc 72     Filed 04/06/20     Page 1 of 2




                                       ORDERED.
         Dated: April 06, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
In re:

MONUMENT BREWING, LLC

                                                      Case No.: 8:19-bk-10832-CED

            Debtor.                                   Chapter 11
__________________________________/

     ORDER APPROVING FIRST INTERIM APPLICATION FOR COMPENSATION

          THIS CASE came before the Court for consideration of Samantha L. Dammer’s First

Interim Application for Compensation and Reimbursement of Expenses as Counsel for Debtor

(Doc. No. 63) (the “Application”) filed by Samantha L. Dammer, Esq.. (“Dammer”), as counsel

for Debtor MONUMENT BREWING, LLC Through the Application, Dammer seeks approval of

compensation for services to the Debtor in the amount of $14,960 and $1,717 in expenses, for a

total request of $16,677, for the period of October 18, 2019 to March 10, 2020 (the “Application

Period”). The Application was filed and served on all interested parties utilizing the negative

notice procedures set forth in L.B.R. 2002-4 and informing the parties of their opportunity to object

within twenty-one (21) days of the date of service. No objection to the Application was filed in the

time period specified for the filing of such objections. This Court thus deems the Application to

be unopposed. The Court, having considered the Application and the record, finds that the amounts
               Case 8:19-bk-10832-CED      Doc 72    Filed 04/06/20     Page 2 of 2




sought in the Application represent reasonable compensation for actual and necessary services and

reimbursement of actual and necessary expenses incurred by Dammer during the Application

Period.

          Accordingly, it is

          ORDERED:

          1.     The Application is APPROVED.

          2.     Pursuant to Section 330 of the Bankruptcy Code, Dammer is awarded the amount

of $14,960 as compensation and $1,717 as reimbursement of expenses incurred as counsel for the

Debtor during the Application Period, for a total award of $16,677 which shall be allowed and

paid and an administrative expense under Section 503(b) of the Bankruptcy Code and pursuant to

the Debtor’s confirmed plan.

          3.     Dammer shall be authorized to apply any retainer it has against the fees and

expenses awarded herein. Debtor is hereby authorized to pay Counsel approved fees and expenses.




Attorney Samantha L. Dammer is directed to serve a copy of this order on interested parties
who do not receive service by CM/ECF and file a proof of service within three (3) days of
entry of order.




                                               2
